Matter of 449 W. 37th Realty, LLC v New York City Off. of Admin. Trials & Hearings (2019 NY Slip Op 00966)





Matter of 449 W. 37th Realty, LLC v New York City Off. of Admin. Trials & Hearings


2019 NY Slip Op 00966


Decided on February 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2019

Acosta, P.J., Gische, Kapnick, Gesmer, Singh, JJ.


8342 155365/17

[*1]In re 449 W. 37th Realty, LLC, Petitioner-Appellant,
vNew York City Office of Administrative Trials and Hearings, Respondent-Respondent.


Sperber Denenberg & Kahan, P.C., New York (Steven B. Sperber of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Scott Shorr of counsel), for respondent.

Judgment, Supreme Court, New York County (Barbara Jaffe, J.), entered January 29, 2018, denying the petition to vacate petitioner's defaults before respondent New York City Office of Administrative Trials and Hearings (OATH), and dismissing the proceeding brought pursuant to CPLR article 78, unanimously reversed, on the law, without costs, the petition granted, and the matter remanded to respondent for further proceedings.
The inspector's attempt to serve the NOVs did not satisfy the "reasonable attempt" requirement set forth in section 1049—a(d)(2)(b) of the New York City Charter. Respondent should have granted petitioner's requested relief to vacate its default
and rescheduled a new hearing to address the NOVs on the merits.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2019
CLERK